Exhibit ADDENDUM DATED December 31, 2009 TO THE CONSULTING SERVICES AGREEMENT (herein “Agreement”) DATED December 3. 2009 Between: Lake Victoria Mining Company, Inc. a publicly traded corporation existing pursuant to the laws of the State of Nevada with an-address at 1781 Larkspur Drive, Golden, Colorado, USA (herein “LVCA”) Of The First Part And: Robert Lupo and/or signee’s., at 16 Spottswood Road, Glen Rock, NJ 07452 as the Consultant. (herein “Consultant”') Of The Second Part WHEREAS LVCA and Consultant have agreed that the Agreement requires a number of minor changes; NOW THEREFORE in consideration of the premises and the respective covenants and agreements herein contained, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the Parties, the Parties hereby covenant and agree as follows: 1.0AMENDMENTS TO THE AGREEMENT The following items in the are hereby amended as follows: 1.1 On the first page to the Agreement, item “2. Compensation” the entire paragraph is to be replaced with the following paragraph in its entirety up to (i): “ As consideration for the Consultant's performance of the Services, the Company agrees to issue to Robert Lupo, and /or signee Three Hundred Thousand (300,000) shares of the Company’s restricted common stock within 60 days of the execution of this Addendum to the Agreement and after a probationary period of up to the same length. During this 60 day probationary period the Company will determine whether or not the Agreement remains in effect for the entire period, and, if not, what percentage of the entire compensation has been earned by the Consultant. Further, if requested by Consultant or nominee, the Company shall at its sole expense, provide Consultant with a written legal opinion regarding the tradability of such stock upon the termination of the period of restriction. The Company and Consultant agree to the following:” 1.2Item 3. on page 2 "Tenn and Termination. ", the last sentence in the paragraph: “Termination by either party shall not result in the forfeiture by Consultant of the Shares or right to a written legal opinion regarding the tradability of the Shares.” to be replaced with the following sentence: “Termination by either party shall result in the Compensation being subject to item 2. above.
